Citation Nr: 0808782	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar 
spine disability characterized as degenerative joint and disc 
disease, evaluated as 10 percent disabling from February 
2000, and as 20 percent disabling from October 2003.  

2.  Entitlement to an initial rating in excess of 10 percent 
for neurological impairment of the veteran's left lower 
extremity as a result of his lumbar spine disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for neurological impairment of the veteran's right lower 
extremity as a result of his lumbar spine disability.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.


FINDINGS OF FACT

1.  The veteran has demonstrated no more than slight 
limitation of motion of the lumbar spine prior to October 
2003, or moderate limitation of motion thereafter, and has 
demonstrated forward flexion in his lumbar spine to at least 
45 degrees each time range of motion has been tested during 
the course of his appeal, and he showed 65 degrees of forward 
flexion at his most recent VA examination in January 2007. 

2.  The evidence fails to show muscle spasm on extreme 
forward bending or loss of lateral spine motion in standing 
position.

3.  The medical evidence fails to show moderate 
intervertebral disc syndrome.

4.  The evidence fails to show any incapacitating episodes of 
back pain that have required bed rest.

5.  The evidence demonstrates that the veteran has no more 
than mild incomplete paralysis in his right lower extremity. 

6.  The evidence demonstrates that the veteran has no more 
than mild incomplete paralysis in his left lower extremity. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a lumbar spine disability prior to October 2003, 
or to a rating in excess of 20 percent thereafter, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2007); 
38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2001).

2.  Criteria for a rating in excess of 10 percent for 
neurological impairment of the veteran's right lower 
extremity as a result of his lumbar spine disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.124a, DC 8520 (2007).

3.  Criteria for a rating in excess of 10 percent for 
neurological impairment of the veteran's left lower extremity 
as a result of his lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 20 percent for degenerative 
joint and disc disease in his lumbar spine which was made 
effective in October 2003.  The veteran was initially rated 
at 10 percent from the date of his claim.  This rating was 
increased to 20 percent as of the date of the veteran's VA 
examination in October 2003 as this was the first time the 
veteran met the criteria for a rating in excess of 10 percent 
for his lumbar spine.

The veteran has also been assigned 10 percent ratings for 
neurological impairments of both lower extremities under 
38 C.F.R. § 4.73, DC 8520, which were made effective in 
September 2002, when new regulations directed that both 
orthopedic and neurologic manifestations of a back disability 
be rated separately.

The veteran testified before the Board in January 2006 that 
he was in pain every day as a result of his back condition, 
and he indicated that he had tingling in his legs.

Under DC 5295, a 10 percent rating is assigned for a 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating is assigned for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and a 40 
percent rating is assigned for a severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive   Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

At the veteran's initial VA examination in November 2002, no 
muscle spasms were seen, and there was no sign of loss of 
lateral spine motion, as the veteran had 35 degrees of 
lateral flexion bilaterally and 30 degrees of rotation 
bilaterally.  (It is noted that normal lateral flexion is 
zero to 30 degrees to the left and right, and lateral 
rotation is zero to 30 degrees to the left and right.)

At the veteran's VA examination in October 2003 no muscle 
spasms were seen; however, the veteran's side bending was 
limited to 20 degrees, but not lost unilaterally in a 
standing position.  Later records, including the veteran's VA 
examination in January 2007, show that the veteran walked 
normally without the use of any assistive device.  
Additionally, the veteran had substantial range of motion in 
his back.  

Therefore, the evidence fails to show that the criteria for 
increased ratings under 38 C.F.R. § 4.71a, DC 5295; were met 
prior to, or since October 2003.  

At the time the veteran filed his claim, a rating in excess 
of 10 percent was also available based on limitation of 
motion of the lumbar spine rated under 38 C.F.R. § 4.71a, 
5292.  Under this diagnostic code, 10, 20, and 40 percent 
ratings were assigned based on whether the limitation of 
motion of the lumbar spine was slight, moderate, or severe 
respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

At a VA examination in November 2002, the veteran had flexion 
to 75 degrees, extension to 30 degrees, lateral flexion to 35 
degrees on the right and left, and rotation to 30 degrees on 
the left and right.  While the veteran was noted to have back 
pain, there was no indication that this caused any additional 
loss of motion.

The veteran underwent a second VA examination in October 2003 
at which he had forward flexion to 45 degrees with pain at 45 
degrees.  The veteran also had extension to 10 degrees, and 
side bending right and left to 20 degrees each.  No ankylosis 
was noted and no muscle spasm was seen.

The veteran underwent a third VA orthopedic examination in 
January 2007 at which he demonstrated 65 degrees of forward 
flexion, and the examiner noted that the veteran was able to 
do three repetitions without difficulty (although the veteran 
did complain of some discomfort while doing it).  The veteran 
also extended to 10 degrees, had side bends to 25 degrees 
bilaterally, and he rotated to 30 degrees on the left and 
right.  

As such, prior to his October 2003 VA examination, the 
veteran had not shown moderate limitation of motion of his 
lumbar spine, as he showed forward flexion to 75 degrees in 
November 2002 with no indication that either pain or 
repetitive motion caused any additional loss of motion.  
Range of motion testing at the October 2003 examination 
showed a decrease in the veteran's range of flexion to 45 
degrees, but this is no more than moderate limitation of 
motion, and this was improved in 2007 when he demonstrated 
forward flexion to 65 degrees.  As such, the medical evidence 
fails to show that a rating in excess of 20 percent is 
warranted based on limitation of motion under this criteria 
since October 2003,  or that a rating in excess of 10 percent 
was warranted prior to October 2003.  

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the evidence fails to justify a 
higher rating based on functional loss.  For example, at the 
veteran's VA examination in October 2003 the examiner 
indicated that pain began at 45 degrees of forward flexion, 
and thus no additional limitation of motion beyond 45 degrees 
was caused by pain.  Similarly, at the veteran's examination 
in January 2007 it was noted that no additional limitation of 
motion was seen following repetitive bending.

Also under the rating criteria in effect when the veteran 
initiated this claim, a rating in excess of 10 percent could 
also be assigned based on intervertebral disc syndrome 
(IVDS).  Specifically, a 10 percent rating was assigned for 
slight IVDS; a 20 percent rating was assigned for moderate 
IVDS, with recurring attacks; and a 40 percent rating was 
assigned for severe IVDS, with recurring attacks and with 
only intermittent relief.   38 C.F.R. § 4.71a, DC 5293.

At the veteran's VA examination in November 2002, it was 
noted that the veteran's last x-ray had been earlier that 
year, but failed to show any disc or arthritic disease.  
Nevertheless, straight leg raises were positive bilaterally 
at 35 degrees, and the examiner indicated that the veteran 
had back pain that was secondary to DJD/DDD.  

X-rays in September 2003 showed sacralization of the fifth 
lumbar vertebra, but no other localizing signs of bone or 
soft tissue abnormality were seen.  At his October 2003 
examination, x-rays showed five lumbar vertebrae with normal 
alignment and preserved disk.  An MRI of the lumbar spine in 
November 2003 showed no evidence of a herniated nucleus 
pulposus and no evidence of spinal stenosis.  There was 
possible minimal disc bulging at L5-S1 and slight disc 
desiccation at T12-L1, however the examination was otherwise 
unremarkable.

An x-ray in April 2005 showed degenerative arthritic changes 
with mild wedging to the mid thoracic vertebrae.

An x-ray in January 2007 showed partial sacralization of the 
L5 vertebrae which was noted to be a normal variant.  No 
compression deformity was seen and no focal arthritic change.  
There was also no paraspinous soft tissue abnormality 
demonstrated. The doctor indicated that the veteran had only 
a minor normal variant.

At his VA examination in 2007, straight leg raises were 
normal, the veteran walked normally and did not use any 
assistive devices.

While there has been some mention of disc disease in the 
veteran's claims file, the majority of the radiologic 
evidence fails to show it.  Regardless, the record does not 
reflect the presence of even moderate IVDS.  As such, a 
rating in excess of 10 percent is not warranted based on IVDS 
under the old rating criteria.

In September 2002, the regulations governing IVDS were 
revised such it became rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has over a 12 month period.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period.  A 
20 percent rating is assigned for incapacitating episodes 
with a total duration of between two and four weeks in a 12 
month period.  A 40 percent rating is assigned for 
incapacitating episodes with a total duration of between four 
and six weeks in a 12 month period.

At the veteran's VA examination in October 2003 the examiner 
found that there had been no incapacitating episodes of IVDS 
in the past year.  Similarly, at the veteran's examination in 
January 2007, the examiner again found no evidence of any 
incapacitating episodes of IVDS in the past year.

Treatment records have also been reviewed, but they too fail 
to show evidence of incapacitating episodes.

As such, a compensable rating is not warranted based on IVDS 
under the revised criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

As noted above, the most restricted range of motion 
demonstrated by the veteran during the course of his appeal 
was 45 degrees of forward flexion in October 2003.  However, 
this is considerably more limited than what was shown by 
range of motion testing either before or since.  Even in that 
instance, the veteran failed to demonstrate limitation of 
motion sufficient to merit a rating in excess of 20 percent 
for his back, as the 45 degrees of forward flexion that was 
demonstrated greatly exceeds the 30 percent limitation of 
motion required for a higher rating.  Similarly, the 75 
degrees shown in 2002, and the 65 degrees of forward flexion 
shown in January 2007 would each warrant only a 10 percent 
rating.  

As such, the veteran's demonstrated forward flexion greatly 
exceeds what is required for a rating in excess of 20 percent 
rating; and, therefore, a rating in excess of 20 percent 
based on limitation of motion of the spine is not available 
under the revised criteria.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
However, as discussed above, no additional functional 
limitation was shown on range of motion testing.

In addition to the rating the veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also provide that separate ratings should 
be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment.  

The veteran currently receives two 10 percent ratings for 
neurologic impairment of his lower extremities bilaterally 
under 38 C.F.R. § 4.124a, DC 8520, awarded effective from 
September 2002.  Under this DC, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve; 
and a 20 percent rating is assigned for moderate incomplete 
paralysis of the sciatic nerve.

A review of the medical evidence fails to show that a rating 
in excess of 10 percent is warranted for either extremity. 

At his examination in November 2002, the veteran's deep 
tendon reflexes were 1/4+ in his lower extremities and 
straight leg raises were positive at 35 degrees.  However, 
the examiner found no evidence of any sciatica.

At a VA examination in October 2003, the veteran reported 
that pain radiated into his right buttocks and lateral leg to 
the foot several times per day and occasionally on the left.  
October 2003, neuromuscular electrodiagnosis revealed that 
the veteran was very sensitive to all testing and the 
information was deemed reliable.  The veteran was found to 
have an essentially normal EMG, and the doctor's impression 
was mild right tarsal tunner syndrome.

In November 2003, a VA treatment record indicated that the 
veteran was intact to deep tendon reflexes, motor testing and 
sensory testing.

In January 2007 the veteran underwent a VA examination to 
diagnose any neurological problems related to his back 
disability.  The veteran complained of radiating pain on a 
daily basis.  The examiner indicated that deep tendon 
reflexes were diminished throughout.  The motor examination 
showed 5+/5+ strength both proximally and distally in all 
four extremities.  Sensory testing showed decreased pinprick.  
The veteran also had decreased vibration distally in his 
lower extremities.  Straight leg raises elicited back pain at 
about 30 degrees, but there was no radiation of pain.  The 
examiner indicated that while the veteran had a long history 
of lower back pain with some radiation of pain, it was 
unclear whether this really represented nerve involvement.  
The examiner indicated that the veteran had findings of 
sensory loss most consistent with polyneuropathy from his 
diabetes mellitus.  

The examiner indicated that it was difficult to separate out 
radiculopathy from polyneuropathy.  Nevertheless, as 
discussed below, the Board concludes that regardless of 
whether the veteran's symptoms in his lower extremities are 
attributed to polyneuropathy or radiculopathy, the symptoms 
are at most mild, and therefore a rating in excess of the 10 
percent that is already assigned for each lower extremity is 
not warranted. 

This conclusion is based on the fact that a neuromuscular 
electrodiagnosis in 2003 showed only mild tarsal tunnel 
syndrome and the EMG was essentially normal with no 
denervation.  Additionally, the veteran has not had any bowel 
or bladder incontinence throughout the course of his appeal 
and at his most recent VA neurologic examination in 2007 the 
veteran had 5/5 strength on strength testing and no radiating 
pain was elicited on straight leg raise testing.  
Furthermore, at his VA orthopedic examination in 2007, the 
examiner indicated that the objective neurologic evidence 
including motor, strength, sensation, and reflexes were all 
normal, and no atrophy was seen.

As such, the Board concludes that the veteran has at most 
mild incomplete paralysis of the sciatic nerve in each lower 
extremity, and therefore, a rating in excess of 10 percent 
for each lower extremity for radiculopathy is denied.

As the criteria for a higher rating have not been met with 
regard to either orthopedic or neurologic manifestations of 
the veteran's lower back disability, the veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in September 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).  Moreover, it is observed this appeal 
arose from the initial ratings following the grant of service 
connection.  Thus, the originating claim was for service 
connection, which was subsequently granted, and obviously 
substantiated.  Thereafter, the administrative appellate 
proceedings were adhered to before transferring the case to 
the Board.  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to an increased initial rating for a lumbar spine 
disability characterized as degenerative joint and disc 
disease, in excess of 10 percent prior to October 2003, and 
in excess of 20 percent since October 2003, is denied.  

A rating in excess of 10 percent for neurological impairment 
of the veteran's left lower extremity as a result of his 
lumbar spine disability is denied.

A rating in excess of 10 percent for neurological impairment 
of the veteran's right lower extremity as a result of his 
lumbar spine disability is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


